DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of copending Application No. 16/867,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations is disclosed by the corresponding claims of the reference application.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of copending Application No. 16/867,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations is disclosed by the corresponding claims of the reference application.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 of copending Application No. 16/867,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations is disclosed by the corresponding claims of the reference application.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of copending Application No. 16/867,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations is disclosed by the corresponding claims of the reference application.
19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18 of copending Application No. 16/867,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations is disclosed by the corresponding claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-20 are rejected as above or objected to as being dependent on a rejected claim but would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.  Prior art of record fails to teach or fairly suggest an extension subsystem coupled to a rotation subsystem and selectively extends the rotation subsystem away from the drive subsystem to avoid obstacles, when considered in view of the rest of the limitations of the base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE3702781A1, WO9632661A1, USPub2007/0009215, USP6032449 each teaches a device translating on a powerline while helically wrapping an optical cable, or a lashing thereof, onto the powerline.  USP 4715582 teaches a rotation subsystem elevated above the powerline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883